Citation Nr: 0208786	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.

The Board also notes that, in an October 2000 Board decision, 
the issue of entitlement to service connection for residuals 
of an injury to right lower extremity was remanded for 
additional development.  This was accomplished to the extent 
possible and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. During service, the veteran was diagnosed with a right 
ankle sprain.

3.  There is no medical evidence of a current disability of 
the right lower extremity as a result of the right ankle 
sprain during service.  


CONCLUSION OF LAW

Residuals of an injury to the right lower extremity were 
neither incurred in nor aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran was afforded two VA examinations.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  Likewise, the Board is not aware 
of any additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
residuals of an injury to the right lower extremity.  A 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

The evidence of record consists of the veteran's service 
medical records and two  VA examination reports.

The veteran's enlistment Report of Medical Examination, dated 
September 1972, shows a normal clinical evaluation, including 
the veteran's feet and lower extremities.  On the veteran's 
enlistment Report of Medical History, also dated September 
1972, the veteran reported a history of leg cramps and broken 
bones.  The veteran also reported a fractured right forearm 
and a fractured foot.  The fractures were not considered 
symptomatic or disabling.

Service medical records dated April 1973 show that the 
veteran complained of a right ankle injury following a fall 
while skiing.  Examination showed pain over the distal 
fibula, with some pain over the lateral ankle ligament.  X-
rays were negative.    The diagnosis was a ligamentous injury 
of the right ankle.  A straight leg walking case was 
prescribed for two weeks.  According to the Physical Profile 
Record, the veteran received a temporary profile for a right 
ankle sprain.  Crawling, stooping, running, jumping, 
prolonged standing, and marching were prohibited for the 
length of the two-week profile.  

A Report of Medical Examination for separation, dated January 
1974, indicates a normal clinical examination, including the 
veteran's feet and lower extremities.  The veteran's Report 
of Medical Examination, also dated January 1974, showed that 
the veteran reported a history of swollen or painful joints, 
leg cramps, broken bones, and a "trick" or locked knee.  A 
history of a sprained ankle and personal problems was also 
noted.

VA medical records dated July 1992 through October 1996 have 
been associated with the veteran's claims file.  However, 
none of these records show treatment for an injury to or 
disability of the right lower extremity.  The records 
indicate that the veteran was treated for continuous alcohol 
intoxication with dependence and a fracture of the right 
clavicle, and that he received x-rays of the left hand.  

The veteran was first afforded a VA examination in connection 
with his claim for service connection in May 1998.  The 
report indicates that the veteran reported that he sprained 
his right ankle during a skiing accident while on active 
duty.  The veteran had no current complaints regarding his 
right ankle, and denied experiencing pain, weakness, 
stiffness, swelling, instability, and abnormal motion.  He 
also denied receiving any treatment for his right ankle 
following service, and stated that he did not require 
crutches or a brace.  The examiner noted that there was no 
evidence of an active infection, bone disease, or 
osteomyelitis.  Physical examination showed a normal gait, 
and was negative for evidence of ankylosis.  There was active 
range of motion of both ankles, without pain or tenderness.  
The examiner also noted that the veteran's claims file and VA 
medical records were reviewed.  The diagnosis was residuals 
of a right ankle sprain.

The veteran was afforded a second VA examination, pursuant to 
the Board remand, in November 2000.  According to the report, 
the veteran complained of pain in the right lower leg and 
lateral ankle, with occasional swelling.  He also complained 
of a "very little limp" and occasional "snapping and 
popping" in the ankle, as well as tenderness to palpation 
along the lateral aspect of the right ankle.  He denied 
looseness or wobbly sensation of the right ankle, surgery, or 
recent treatment.  He reported that he injured his right 
lower leg and ankle while skiing during an in-service 
training program.  He further stated that he "must have had 
a fracture," despite negative x-rays and service medical 
records.  He also reported that he wore a short-leg walking 
cast for his ankle, and reported that he wore the cast for 6 
or 7 weeks, after which the ankle healed and he returned to 
duty.  The veteran related that he did not have a previous or 
subsequent injury to his leg and ankle.  He also related that 
he was not discharged from service due to medical problems 
and that he has worked as an electrician since service.  He 
stated that he only worked 30 hours per week due to low back, 
right shoulder, and right ankle pain, and that he took 
Ibuprofen daily for his constant low back pain.  He also 
stated that the ladder climbing required for his job 
aggravated the ankle pain.  Physical examination showed 
normal gait and ambulation, normal examination of the right 
knee, good circulation and pulses, and normal color and 
temperature of the right foot.  The veteran stated that 
pinprick sensation was not as sharply felt on the right as on 
the left lower extremity.  Toe range of motion and toe power 
against resistance of both feet was equal and good.  There 
was no evidence of right ankle deformity, swelling, increased 
heat, or scars.  There was also no evidence of joint 
instability of the ankle or stiffness or tightness of the 
foot.  Heel and toe walk was normal.  A May 1998 x-ray of the 
right leg, including the tibia and fibula, was normal, as was 
an x-ray of the right knee.  There was no evidence of 
deformity or arthritis of the joints.  The examiner noted 
that the veteran's records were reviewed, and that there was 
no evidence of follow-up visits in-service for the veteran's 
injury or long-term treatment of any residuals.  The examiner 
also noted that the examination and x-rays were entirely 
normal, and he was unable to identify any actual anatomic 
problems that corresponded to the veteran's complaints or to 
the veteran's 1973 right ankle sprain. 

As mentioned earlier, the veteran claims entitlement to 
service connection for residuals of an injury to the right 
lower extremity.  An award of service connection requires 
that the veteran incur a disease or disability during 
service.  See 38 U.S.C.A. § 1110.  Based on the foregoing 
medical evidence and the entire record, the Board finds that 
the preponderance of the evidence is against a claim for 
service connection for residuals of an injury to the right 
lower extremity.  The Board acknowledges that the veteran's 
service medical records indicate that the veteran, while in 
service, was treated for a right ankle pain and was diagnosed 
with a right ankle sprain and a ligamentous injury of the 
right ankle.  Nonetheless, the veteran does not have a 
current diagnosed disorder related to his in-service ankle 
sprain. "In the absence of proof of present disability there 
can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).    The Board also observes that the 
veteran never sought additional treatment for his right 
ankle, either in service or following service.  The only 
finding with regard to the veteran's right ankle is 
complaints of pain.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Most significantly, both 
VA examinations clearly indicate that there is no objective 
pathology related to any of the veteran's current complaints 
of pain or to the veteran's in-service injury.  See Brammer, 
supra ("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  Likewise, the November 
2000 VA examination showed a normal right lower extremity, 
including the knee, ankle, and foot.  The Board notes that 
significant weight must be placed on the recent VA 
examination report, as the examiner reviewed the entire 
evidentiary record, considered the veteran's assertions and 
history, and examined the veteran, before concluding that 
there was no evidence of a disability consistent with the 
veteran's subjective complaints of pain.  In short, the only 
evidence linking the veteran's current complaints of right 
ankle pain to his active service is the veteran's statements, 
which do not constitute medical evidence that the veteran 
incurred a disability of the right lower extremity while in 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions or evidence of causation, as it 
requires medical knowledge).  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Accordingly, 
without a link between the veteran's in-service treatment for 
right ankle sprain and the veteran's current subjective 
complaints of pain, the Board finds that the veteran is not 
entitled to service connection for residuals of an injury to 
the right lower extremity.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for residuals of an injury to the right lower 
extremity.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for residuals of an injury to the right 
lower extremity is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

